Exhibit 10.39
EXECUTION COPY
(TRAVELPORT LOGO) [y83040y8304002.gif]
Mr. Gordon Wilson
15 March 2010
Dear Gordon,
Letter of Appointment
You were appointed to the Board of Travelport Holdings (Jersey) Limited (to be
re-registered as a public limited company and renamed Travelport plc) (the
Company) on 25 January 2010. We are pleased to confirm the terms of your
appointment to the Board as an executive director of the Company. It is agreed
between us that this is a contract for services and is not a contract of
employment; you currently serve as Deputy Chief Executive Officer of Travelport
Limited and President and Chief Executive Officer of Travelport GDS pursuant to
the terms of a contract of employment.
The terms of this letter shall be conditional on, and shall take effect as of
the date of, completion of the proposed initial public offering (the IPO) of the
Company’s ordinary shares (the Shares). In the event that the IPO is not
completed by 31 December 2010 or by such date as the Company shall notify you,
upon the Company’s request you agree to resign forthwith from the Board of the
Company.

  1.   Appointment     1.1   Subject to the remaining provisions of this letter,
your appointment shall be for an initial term of three years, commencing on 25
January 2010, unless terminated earlier by either party with one month’s prior
written notice. It is expected that you will serve as an executive director of
the Company for so long as you are separately employed as Deputy Chief Executive
Officer of the Company and President and Chief Executive Officer of Travelport
GDS. You agree that upon your termination of employment with the Company for any
reason, you shall resign as an executive director of the Company as of the
effective date of such termination of employment.     1.2   Your appointment is
subject to the Articles of Association of the Company, as amended from time to
time (Articles of Association). Nothing in this letter shall be taken to exclude
or vary the terms of the Articles of Association as they apply to you as a
director of the Company. The Articles of Association also require one third of
the directors to retire by rotation and seek re-election at each annual general
meeting (AGM), with each director being subject to re-election at intervals of
not more than three years. Continuation of your appointment is contingent on
your continued satisfactory performance and re-election by the shareholders as
required by the





--------------------------------------------------------------------------------



 



      Articles of Association. If the shareholders do not confirm your
appointment or re-elect you as a director in accordance with the Articles of
Association your appointment as an executive director under the provisions of
this letter shall terminate automatically and with immediate effect.     1.3  
Notwithstanding paragraphs 1.1 and 1.2, the Company may terminate your
appointment as an executive director under the provisions of this letter with
immediate effect if:

  (a)   you have committed any serious or repeated breach or non-observance of
your obligations to the Company (which include an obligation not to breach your
fiduciary duties); or     (b)   you have been guilty of any fraud or dishonesty
or acted in any manner which, in the opinion of the Company, brings or is likely
to bring you or the Company into disrepute or is materially adverse to the
interests of the Company; or     (c)   you have been declared bankrupt or have
made an arrangement with or for the benefit of your creditors, or if you have a
county court administration order made against you under the County Court Act
1984 (or equivalent legislation); or     (d)   you have been disqualified from
acting as a director.

  1.4   On termination of the appointment, you shall only be entitled to accrued
fees as at the date of termination together with reimbursement of any expenses
properly incurred prior to that date. The Company may also determine, in lieu of
the relevant notice period, to pay you a pro rata fee for the period from the
last Payment Date (as defined below) up to the end of the notice period.     1.5
  In the event of a termination of your appointment as an executive director
under the provisions of this letter, you agree to resign forthwith from the
Board of the Company.     2.   Time commitment

Following completion of the IPO, your work as an executive director will include
attendance at board meetings (which will be held at least quarterly), the AGM,
and any special meetings of shareholders. All regularly scheduled quarterly
board meetings will be required to be attended in Ireland, and any additional
Board meetings convened will be required to be attended in Ireland unless you
are otherwise notified by the Company. In addition, you will be required to
consider all relevant papers prior to each meeting.

2



--------------------------------------------------------------------------------



 



  3.   Role and duties     3.1   As an executive director you shall have the
same general legal responsibilities to the Company as any other director and
shall be required to take decisions in the best interests of the Company. The
Board as a whole is collectively responsible for the success of the Company. The
Board’s role is to:

  (a)   provide entrepreneurial leadership of the Company within a framework of
prudent and effective controls which enable risk to be assessed and managed;    
(b)   set the Company’s strategic aims, ensure that the necessary financial and
human resources are in place for the Company to meet its objectives, and review
management performance; and     (c)   set the Company’s values and standards and
ensure that its obligations to its shareholders and others are understood and
met.

  3.2   All directors must act in the way they consider, in good faith, would be
most likely to promote the success of the Company for the benefit of its members
as a whole. In doing so, as a director, you must have regard (among other
matters) to:

  (a)   the likely consequences of any decision in the long term;     (b)   the
interests of the Company’s employees;     (c)   the need to foster the Company’s
business relationships with suppliers, customers and others;     (d)   the
impact of the Company’s operations on the community and the environment;     (e)
  the desirability of the Company maintaining a reputation for high standards of
business conduct; and     (f)   the need to act fairly as between the members of
the Company.

  3.3   In your role as an executive director, you shall also be required to:

  (a)   at all times comply with the Articles of Association and Memorandum of
Association of the Company;     (b)   comply with your fiduciary duties as a
director of the Company;     (c)   diligently perform your duties and use your
best endeavours to promote, protect, develop and extend the business of the
Company;     (d)   immediately report your own wrongdoing or the wrongdoing or
proposed wrongdoing of any other employee or director of the Company of which
you become aware to the Chairman and to the Company’s general counsel and chief
compliance officer from time to time;     (e)   comply with the terms of the
Company’s Security Trading Policy (which is at least as rigorous as the
Financial Services Authority’s Model Code for

3



--------------------------------------------------------------------------------



 



      dealings by directors and certain senior executives of listed companies
(the Model Code)) and any other code of practice issued by the Company from time
to time relating to dealing in the Company’s securities (copies of which are
available from the Company’s general counsel and chief compliance officer from
time to time);     (f)   comply with the terms of the Financial Services
Authority’s Disclosure and Transparency Rules with regard to disclosure of your
transactions and those of your connected persons in Shares; and     (g)   comply
with the terms of the Travelport Code of Business Conduct and Ethics (a copy of
which is available from the Company’s general counsel and chief compliance
officer from time to time).

  3.4   You shall be entitled to request all relevant information about the
Company’s affairs as is reasonably necessary in order to enable you to discharge
your duties.     4.   Fees         With effect from the date of completion of
the IPO, you shall be paid an annual amount (the Annual Fee) in cash of
£100,000.     4.1   Method of Payment of Annual Fee         The Annual Fee shall
be payable in regular instalments in accordance with the Company’s usual payment
practices (each such payment occurring on a Payment Date).         The Annual
Fee will be paid in arrears, net of any required tax, social security and levy
withholdings.         Notwithstanding the foregoing, it is the intent of the
parties hereto that the Company shall equalize your local income tax, any other
applicable tax and national insurance contribution obligation as if your
compensation and other benefits provided under this letter were earned in your
home country and subject only to local income tax, any other applicable tax and
national insurance in your home country. As such, the parties hereto expressly
acknowledge and agree that (i) the Company or its affiliates shall pay all of
your non-UK income tax obligations and social security obligations (including,
without limitation, health levy, income levy and any other income tax
applicable, and employee social security contributions to the extent that you
are not exempt from such contribution obligations in the non-UK location)
associated with your compensation provided under this letter, in such amounts
and at such times as required by applicable non-UK income tax, and social
security law and any other applicable law (whether directly to the non-UK taxing
authority, or through reimbursement to you on finalization of the non-UK total
liabilities), plus provide such additional amounts as are required to gross up
your compensation and benefits provided under this letter for any non-UK income
taxes (including, without

4



--------------------------------------------------------------------------------



 



      limitation, health levy, income levy and any other income tax applicable,
and social security contributions to the extent that you are not exempt from
such contribution obligations in the non-UK location) or other local income
taxes and any other applicable taxes and employee national insurance
contributions of your home country associated with the payments and
reimbursements required by this paragraph 4.1, notwithstanding any change in
applicable tax or national insurance contribution law after the date hereof.    
4.2   Expenses         In addition, the Company shall reimburse you for all
reasonable and properly documented expenses that you incur in performing the
duties of your office.     5.   Confidentiality     5.1   You shall not either
during the continuance of the appointment or at any time thereafter:

  (a)   disclose or communicate to any person or permit or enable any person to
acquire any Confidential Business Information other than for any legitimate
purposes of a Group Company; or     (b)   use or attempt to use any of the
Confidential Business Information in any manner which may injure or cause loss
either directly or indirectly to any Group Company or its Clients or may be
likely to do so or for any purpose other than in the discharge of your duties
hereunder; or     (c)   sell or seek to sell to anyone Confidential Business
Information other than for any legitimate purposes of a Group Company; or    
(d)   obtain or seek to obtain any financial advantage direct or indirect from
the disclosure of Confidential Business Information other than for a Group
Company.

  5.2   During the continuance of your appointment and at all times thereafter
you shall use your reasonable endeavours to prevent the unauthorised publication
or disclosure of the Confidential Business Information or any part thereof.    
5.3   This Clause shall not apply to:-

  (a)   information or knowledge which comes into the public domain other than
in consequence of your default;     (b)   any information which you have
acquired other than through the performance of your duties under this agreement
or otherwise for a Group Company;

5



--------------------------------------------------------------------------------



 



  (c)   any information which is required to be disclosed by you by order of a
court of competent jurisdiction or an appropriate regulatory authority or
otherwise required by law.

  5.4   Nothing in this agreement shall preclude you from making a protected
disclosure for the purposes of the Public Interest Disclosure Act 1998.     5.5
  Your attention is also drawn to the requirements under both legislation and
regulation as to the disclosure of inside information. Consequently you should
avoid making any statements that might risk a breach of these requirements
without prior clearance from the Chairman or Company secretary.     5.6   For
the purposes of this clause “Confidential Business Information”, “Group Company”
and “Clients” are as defined in your service agreement with the Company dated 15
March 2010.     6.   Review process         The performance of individual
directors and the whole Board and its committees is evaluated annually. If, in
the interim, there are any matters which cause you concern about your role you
should discuss them with the Chairman as soon as you can.     7.   Insurance    
    The Company has directors’ and officers’ liability insurance and it intends
to maintain such cover for the full term of your appointment. The current
indemnity limit is $75,000,000. However, it is anticipated that this will be
increased to £100,000,000 on completion of the IPO. Additionally, the Company is
proposing to obtain Public Offering of Securities Insurance cover with a limit
of £100,000,000 to cover the IPO prospectus and other matters related to the
IPO. Copies of the policy documents are available from the Company’s general
counsel and chief compliance officer from time to time.

  8.   Data protection     8.1   By signing this letter you consent to the
Company holding and processing information about you for legal, personnel,
administrative and management purposes and in particular to the processing of
any sensitive personal data (as defined in the Data Protection Act 1998)
including, as appropriate:

  (a)   information about your physical or mental health or condition in order
to monitor sick leave and take decisions as to your fitness for work; or     (b)
  your racial or ethnic origin or religious or similar beliefs in order to
monitor compliance with equal opportunities legislation; or

6



--------------------------------------------------------------------------------



 



  (c)   information relating to any criminal proceedings in which you have been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

  8.2   You consent to the Company making such information available to any of
its group companies, those who provide products or services to the Company (such
as advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which you work.     8.3   You also
consent to the transfer of such information to the Company’s business contacts
outside the European Economic Area in order to further its business interests.  
  9.   Third party rights         The Contracts (Rights of Third Parties) Act
1999 shall not apply to this letter. No person other than you and the Company
shall have any rights under this letter and the terms of this letter shall not
be enforceable by any person other than you and the Company.     10.   Governing
Law         This letter shall be governed by and construed in accordance with
the laws of England and Wales.

Please indicate your acceptance of these terms by signing and returning the
attached copy of this letter.

7



--------------------------------------------------------------------------------



 



Yours sincerely,

                 
By:
       
 
 
 
(printed name)    

Its:                                                                        
                     
For and on behalf of Travelport Holdings (Jersey) Limited (to be re-registered
as a public limited company and renamed Travelport plc)
I agree to the above terms of appointment as an executive director.
                                                                              
                       
Gordon Wilson
Dated:                                                                        
                  

8